Argued April 12, 1946.
In this unemployment compensation case the board found that the claimant had been employed by appellant, American Bridge Company, as a welder at $1.10 per hour from January 26, 1944 to June 15, 1945, when she was laid off because of lack of work. On June 20, 1945, she was offered employment at a filling station at $18.00 per week which she refused because the salary was too low. For this, the bureau disallowed the worker's claim for benefits. Upon her appeal, the referee reversed the bureau, and the referee's decision was sustained by the board upon the employer's appeal.
The appeal raises the same questions decided this day in FullerUnemployment Compensation Case, 159 Pa. Super. 74,46 A.2d 512. The Board held that in the circumstances prevailing at the time the offered employment was refused five days in which to find suitable work was not a reasonable time. In that conclusion we cannot discover an error of law.
Decision affirmed.